Name: Commission Regulation (EEC) No 2112/83 of 27 July 1983 introducing a countervailing charge on peaches and nectarines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 83 Official Journal of the European Communities No L 204/51 COMMISSION REGULATION (EEC) No 2112/83 of 27 July 1983 introducing a countervailing charge on peaches and nectarines originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion (EEC) No 3011 /81 Q, the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, for Spanish peaches the entry price calcu ­ lated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these peaches and nectarines ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1337/83 of 27 May 1983 fixing the reference prices for peaches and nectarines for the 1983 marketing year (3) fixed the reference price for products of class I for July 1983 at 67,61 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; A countervailing charge of 16,09 ECU per 100 kilo ­ grams net is applied to peaches and nectarines (subheading 08.07 B of the Common Customs Tariff) originating in Spain . Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18/74 (4), as last amended by Regula Article 2 This Regulation shall enter into force on 29 July 1983 .(') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 190, 1 . 7. 1982, p. 7. (3) OJ No L 139, 28 . 5 . 1983, p. 26 . h) OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 301 , 22. 10 . 1981 , p. 18 . No L 204/52 Official Journal of the European Communities 28 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission